           Case 1:21-cv-00012-NONE-SAB Document 6 Filed 01/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    VICHAI VONGSVIRATES,                                Case No. 1:21-cv-00012-NONE-SAB

12                   Plaintiff,                           ORDER DISREGARDING “EXHIBIT F”

13           v.                                           (ECF No. 5)

14    RUSHMORE LOAN MANAGEMENT
      SERVICES,
15
                     Defendant.
16

17
            Vichai Vongsvirates (“Plaintiff”), proceeding pro se and in forma pauperis, filed this
18
     action on January 4, 2021. (ECF No. 1.) On January 8, 2021, the court screened Plaintiff’s
19
     complaint and found that it did not state a cognizable claim. (ECF No. 4.) Plaintiff was granted
20
     leave to file an amended complaint within thirty days. (Id.) On January 21, 2021, Plaintiff filed
21
     a document entitled “Exhibit F”, which appears to be an addendum to the complaint, which
22
     argues the merits of the action and that the foreclosure sale of the property should be reversed.
23
            First, Plaintiff is advised that the Local Rules of the Eastern District Provide that a
24
     complaint must be “complete in itself without reference to the prior or superseded pleading.”
25
     Local Rule 220. Plaintiff shall file his amended complaint in a single filing.
26
            Second, as Plaintiff was advised in the January 21, 2021 screening order a complaint
27
     must contain “a short and plain statement of the claim showing that the pleader is entitled to
28


                                                      1
           Case 1:21-cv-00012-NONE-SAB Document 6 Filed 01/22/21 Page 2 of 2


 1 relief. . . .” Fed. R. Civ. P. 8(a)(2). Although a court must accept as true all factual allegations

 2 contained in a complaint, a court need not accept a plaintiff’s legal conclusions as true. Ashcroft

 3 v. Iqbal, 556 U.S. 662, 678 (2009). Therefore, Plaintiff’s legal citations, argument, and legal

 4 conclusions are not sufficient to state a claim in this action.

 5          Third, the Court has considered Plaintiff’s complaint and found that the factual

 6 allegations are insufficient to state a claim and Exhibit F contains no factual allegations that

 7 would cause the Court to hold differently.

 8          Accordingly, “Exhibit F” is HEREBY DISREGARDED.

 9
     IT IS SO ORDERED.
10

11 Dated:      January 22, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
